department of the treasury internal_revenue_service washington d c date number release date uilc cc intl br wta-n-103471-00 memorandum for new england district attn john feeley international examiner international group sec_1111 from elizabeth karzon chief branch cc intl br1 subject this field_service_advice responds to your request for assistance dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend country t a b x y z trust date date date date date date date x y z x dollar_figurex issue wta-n-103471-00 whether sec_351 does not apply to the exchange described below because it was not undertaken for a valid business_purpose conclusion based on the evidence presented to date sec_351 does not apply to the exchange described below because it was not undertaken for a valid business_purpose however there should be additional factual development of this issue facts on date a voluntarily relinquished his u s citizenship and became a citizen of country t on that date a owned a domestic grantor_trust which owned x of the stock of x a domestic_corporation on date y was formed as a foreign_corporation on date ie when a was no longer a u s citizen a transferred his entire_interest in x to y a received all of the outstanding shares of y stock in exchange for his x stock the exchange on date a transferred his y stock to trust a foreign_trust of which b are the beneficiaries x contemplated executing an initial_public_offering ipo during the year that the transactions described above occurred but that ipo did not actually take place until x years later on date a prospectus issued by x on or about date in connection with the contemplated ipo states that a transferred the x stock to y in exchange for all of the y stock in connection with an estate_planning transaction when the ipo actually took place x years later a percentage of the x stock held by y was sold to the public at a gain of approximately dollar_figurex after this sale y held and apparently continues to hold shares of x stock representing approximately y of all the shares entitled to vote and z of the value of all classes of stock you have asked whether the service can argue that sec_351 does not apply to the exchange because it was not undertaken for a valid business_purpose in that a can be considered the owner of the x stock held by the grantor_trust see sec_674 y changed its name to z on date for the sake of convenience we will continue to refer to this corporation as y wta-n-103471-00 case then the exchange would be treated as a taxable sale_or_exchange under sec_1001 sec_1001 recognizes the gain from the exchange in the absence of sec_877 a would not be taxed on the gain resulting therefrom because he was no longer a u s citizen at the time the exchange occurred however under sec_877 the service could impose a tax upon a on the gain resulting from the sale of certain stock if he expatriated for tax_avoidance reasons eg to avoid recognizing the gain on the sale of such stock thus if sec_1001 applies so as to recognize the gain from the exchange and the other requirements of sec_877 are satisfied a would nevertheless be taxed on the gain resulting from the exchange law and analysis law the seminal case addressing the issue of business_purpose in the corporate context is 293_us_465 the facts are that in petitioner was the owner of all of the stock of united mortgage corporation umc one of umc’s assets was big_number shares of the stock of monitor securities corporation petitioner formed averill corporation caused umc to transfer all of its monitor stock to averill and averill to issue all of its stock to her liquidated averill thus distributing all of the monitor shares to her and sold the monitor stock the first two steps were intended to qualify as a tax-free reorganization under the predecessor to sec_368 and sec_355 the supreme court concluded that petitioner undertook these series of steps for the sole purpose of procuring a transfer of the monitor shares to herself in order to sell them herself and at the same time diminish the amount of income_tax which would result from a direct transfer of such shares to herself by way of a dividend petitioner argued that since each element of the applicable code section was satisfied the transaction qualified thereunder the petitioner further argued that her motive to escape tax should not alter the result the court agreed that if a reorganization was effected under the applicable code section the petitioner’s purpose is irrelevant however for the court the question for determination is whether what was done apart from the tax motive was the the remainder of this memo will assume that these other requirements can be satisfied wta-n-103471-00 thing the statute intended gregory u s pincite the court noted that when the applicable code section speaks of a transfer of assets by one corporation to another it means a transfer made in pursuance of a plan_of_reorganization of corporate business and not a transfer of assets by one corporation to another in pursuance of a plan having no relation to the business of either as plainly is the case here id thus the court described the transaction as an operation having no business or corporate purpose in other words it was not intended to reorganize a business or any part of a business rather it was a device in the form of a reorganization for the purpose of distributing property tax-free to petitioner therefore the court held that the transaction though conducted according to the terms of the applicable code section was in fact an elaborate and devious form of conveyance masquerading as a corporate_reorganization and nothing else the rule which excludes from consideration the motive of tax_avoidance is not pertinent to the situation because the transaction upon its face lies outside the plain intent of the statute to hold otherwise would be to exalt artifice above realty and to deprive the statutory provision in question of all serious purpose gregory u s pincite analysis in gregory the code section at issue was as noted above the predecessor to sec_368 and sec_355 in this case the code section at issue is sec_351 sec_351 is an exception to the general_rule that a transfer of property by a transferor in exchange for consideration received from the transferee of such property is taxed to the transferor under sec_1001 instead the transferor takes the same basis in the stock received from the transferee corporation as the aggregate basis that the transferor had in the property transferred to the transferee sec_358 similarly the transferee corporation takes the same basis in the property it received from the transferor as the transferor had in such property sec_362 thus the gain_or_loss inherent in the transferred property is not recognized at the time of the exchange rather it is deferred until either the stock is sold by the transferor or the property is sold by the transferee or both wta-n-103471-00 as in the case of a reorganization intended to qualify under sec_368 and a taxpayer must have a business_purpose for an exchange intended to qualify under sec_351 688_fsupp_1129 n d tex aff’d 865_f2d_644 5th cir see also revrul_55_36 1955_1_cb_340 revrul_60_331 1960_2_cb_189 revrul_68_349 1968_2_cb_143 revrul_70_140 1970_1_cb_73 and sec_4 of revproc_83_59 1983_2_cb_575 a asserts that he transferred his x stock to y a holding_company containing essentially no other assets ie other than his x stock for valid business reasons ie to create additional insulating levels of protection superior to holding the x stock directly in support of his position a notes first that he and the co-owner of x were threatened with a lawsuit alleging that they were personally liable for damages for which x was allegedly responsible second a notes that indirect ownership of his x stock is best since he is planning to live in country t a notes that although country t currently has a stable political environment since it is still a developing country there can be no guarantee that it will continue to have one finally a notes that while it is generally accepted in the united_states that a corporation is a separate legal entity and that shareholders are not liable for the debts or liabilities of the corporation the separate_entity principle is not recognized in every jurisdiction including some in which a might have business interests thus a argues that levels of corporate ownership and the existence of a_trust between him and certain of his investments including x would enhance the protection afforded by corporate ownership alone a has not explained how interposing an additional corporation y between himself and his x stock would make him less likely to be held liable for actions of x or make it less likely that his x stock would be seized if a jurisdiction is going to respect the concept of limited_liability in which a shareholder is not held liable for the debts including tort liabilities of a business operating in corporate form then interposing an additional corporation between him and x is unnecessary on the other hand if a jurisdiction is not going to respect such a concept whether correctly or incorrectly then interposing an additional corporation should not make any difference in addition there is evidence that a undertook the exchange for nonbusiness reasons first as noted above a prospectus issued in connection with the contemplated ipo in the year of the exchange stated that a undertook the exchange in connection with an estate_planning transaction second the timing of wta-n-103471-00 the exchange and of the contemplated ipo suggests that a transferred his x stock to y so that y could sell the x stock without any_tax consequences to a for example if instead of transferring his x stock to y a had sold some of his x stock pursuant to the ipo a would have recognized gain under sec_877 similarly if a had sold some of his y stock a would have recognized gain under sec_877 however by transferring his x stock to y and then having y sell some of the x stock pursuant to the ipo a attempts to avoid paying tax on the sale of the x stock because the gain that y recognized is not subject_to u s tax it is true that a taxpayer has the right to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits gregory v helvering u s pincite however the supreme court went to state as noted above that the question for determination is whether what was done apart from the tax motive was the thing the statute intended id the court concluded that the transaction described therein was an operation having no business or corporate purpose and was not intended to reorganize a business or any part of a business similarly in this case a has not provided convincing evidence of a corporate business_purpose for transferring the x stock to y moreover a transfer of property that a transferor intends to qualify under sec_351 but for which the transferor has no business_purpose is outside the scope of that section id instead the evidence convincingly points to tax_avoidance as the reason for the exchange in the absence of a valid business_purpose for the exchange the service should argue that sec_351 does not apply consequently sec_1001 applies to the exchange in that case a can be taxed on the gain recognized by a on the exchange under sec_877 case development hazards and other considerations wta-n-103471-00 this field_service_advice has been coordinated with the office of assistant chief_counsel field service corporate branch and the office of assistant chief_counsel corporate if you have any further questions please call grid glyer at _____________________ elizabeth karzon chief branch international
